Citation Nr: 1119812	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for lumbar spine disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims of entitlement to service connection for residuals of lower back injury and right leg injury with sciatic nerve involvement were denied by a December 2002 rating decision that was not appealed.  

2.  Evidence submitted subsequent to the December 2002 rating decision is not cumulative or redundant of the evidence previously of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision which denied, inter alia, claims of entitlement to service connection for residuals of lower back injury and right leg injury with sciatic nerve involvement is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been submitted since the December 1992 rating decision, and the claims of entitlement to service connection for a lumbar spine disability and a right knee disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

The Board observes that in light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claims, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in December 1992, the RO denied the Veteran's claims for service connection for residuals of lower back injury and right leg injury with sciatic nerve involvement.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  Thus, the December 1992 rating decision is final.  

The Veteran's application to reopen his claims of entitlement to service connection for his lower back and right knee was received in December 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a March 2009 decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for lower back and right knee disabilities but subsequently, in the September 2009 Statement of the Case, reopened and denied the claims on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The December 2002 rating decision denied service connection for residuals of a lower back and right leg injury on the basis that the Veteran did not a current, chronic disability related to his military service.  The RO specifically noted that in May 1991, the Veteran was hit by an automobile while on leave; on return from leave he was treated for superficial abrasion behind the right ear, slight tenderness behind the right knee and slight tenderness at the L3 level; that in June 1991, the Veteran was treated for right knee and back pain as well as for complaints of pain in the back of the neck and between the shoulder blades; and that there was no subsequent treatment prior to discharge.  The RO noted that on the September 1991 separation examination, the Veteran indicated that he was in good health and taking no medication; that the Veteran checked "no" for all medical conditions including recurrent back pain and trick or locked knee; and that the clinical evaluation found the lower extremities and spine to be normal.  The RO noted that on VA examination, the Veteran indicated that he had constant pain in all areas but denied numbness and weakness and indicated that he was on no medication; and that the right leg examination was normal with no evidence of sciatic nerve involvement.  The RO noted that the physician indicated that the Veteran's alleged complaints were grossly out of proportion of physical findings and that he believed it was pertinent that the Veteran had a lawsuit pending and doubted an improvement would be noted until financial settlement occurred; that on the basis of the examiner's comments, the Veteran was referred to a different physician for a special orthopedic examination; and that the examiner diagnosed history of strain of cervicolumbar spine with no objective evidence of any orthopedic disease involving cervicolumbar spine.  The RO noted that the Veteran's chiropractor indicated that the Veteran complained of, inter alia, low back and bilateral leg pain and diagnosed lumbosacral sprain/strain and pain in the low back, both legs, and lower lumbar to the left; and that the chiropractor's evidence was given no weight in the decision.  

Based on the grounds stated for the denial of service connection for residuals of lower back injury and right leg injury with sciatic nerve involvement in the December 1992 rating decision, new and material evidence would consist of evidence of a current lumbar spine and a right leg/knee diagnoses and evidence linking such diagnoses to the Veteran's active service.

In this regard, additional evidence received since the December 1992 rating decision includes various VA treatment records and VA examination.  These records include diagnoses of lower lumbar facet degenerative joint disease (right greater than left) severe at L4/5 and L5/S1, bilateral knee osteoarthritis with right greater than left medial compartment narrowing and right patellofemoral syndrome by MRI, lumbosacral strain/contusion, and right knee tricompartmental arthritis.

In regard to the evidence submitted since the December 1992 rating decision, the Board finds that the VA treatment records and the August 2009 VA examination report are neither cumulative nor redundant and relate to an unestablished fact necessary to substantiate the claim.  Specifically, the VA treatment records and the August 2009 VA examination report include current chronic lumbar spine and right knee disorders.

Accordingly, the Board finds that the evidence received subsequent to the December 1992 rating decision is new and material and serves to reopen the claim.  

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a lumbar spine disability is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The Veteran has vaguely identified VA medical records that he indicates have not been obtained and associated with the claims file.  The Veteran testified in April 2010 that he had been treated at the VA clinics in Hot Springs, Little Rock, and North Little Rock.  The Veteran should be asked to provide VA with the dates of treatment and exact locations for treatment of lumbar spine and right knee disorders.  Thereafter, any sufficiently identified records should be obtained and associated with the claims file.

In addition, the record indicates that the Veteran was treated by now-retired VA physician Dr. Neale on three occasions -- April 21, 2009, August 6, 2009, and November 12, 2009.  Of record is the April 21, 2009, MRI of the right knee.  Although there is a summary in the claims file based on a review of Dr. Neale's records, it is the Board's opinion that Dr. Neale's records should be obtained and associated with the claims file.

Also, the record indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  VA is required to obtain potentially relevant evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Finally, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, after the above records and any other evidence identified by the Veteran are obtained and associated with the claims file, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's current lumbar spine and right knee disorders are related to his active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine and right knee disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  In any case, the Veteran should be provided authorization forms to complete to obtain treatment records from Dr. Gardio.  All sufficiently identified records, as well as VA records dated April 21, 2009, August 6, 2009, and November 12, 2009, of Dr. Neal, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran's medical and adjudication records from SSA should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  After the above have been completed, the Veteran should be afforded the appropriate VA orthopedic examination to determine the etiology of all current chronic lumbar spine and right knee disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all lumbar spine and right knee diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to his active service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


